﻿142.	As the representative of a country which is traditionally united with yours by the most cordial and brotherly ties, I have particular pleasure to congratulate you on the honour conferred on you by your election to preside over this General Assembly. The lofty responsibilities entrusted to you are a just recognition of your eminent personal merit and the constant observance of the legal rules and procedures which has been characteristic of Colombia.
143.	I also wish to pay a tribute to Mr. Lazar Mojsov, who so intelligently and wisely guided the work of the General Assembly at its previous regular session and during the three special sessions which were evidence of the dynamic work of the world Organization during the past year.
144.	On behalf of the Government and the people of Ecuador, I greet and welcome the new State of Solomon
Islands which joined the community of ISO free and sovereign nations of our Organization.
145.	As a basis for its participation in the international community, Ecuador has maintained fundamental principles which are at the very root of our tradition-principles such as that of the legal equality of States and that of non-intervention, which is derived from the former. All States being equal, none can claim that it can impose its will over others. Accordingly, no pressure and no use of force in international relations can be accepted, nor is it possible to recognize territorial acquisitions obtained by the use of arms.
146.	Being in favour of the principle of self-determination, Ecuador firmly supports the prompt accession to independence of peoples who are still under the colonial yoke, condemns every form of racial discrimination and, in particular, the shameful policy of apartheid, and strives to see to it that respect for human rights and fundamental freedoms will become a universal, effective and permanent practice.
147.	By the rejection of recourse to the use of force, a decisive moral character has been given to the principle of peaceful settlement of disputes. Ecuador believes in the effectiveness of this principle in the solution of any problem, bilateral, regional or universal, and further believes that in this respect the community of nations have a serious responsibility. It was with this sense of responsibility that we actively participated in the Special Committee on Enhancing the Effectiveness of the Principle of Non-Use of Force in International Relations, the mandate of which will be reaffirmed at this session of the Assembly so as to strengthen the Charter and make this way of settling conflicts compulsory.
148.	We have participated in the United Nations since it came into being. We have always sought to make it and the specialized agencies stronger in the certainty that these are the best forums for discussion and action for all countries. Within a community of nations which is increasingly interdependent, each must make its contribution to strengthening peace, lessening international tensions, and seeking equitable solutions to the far-reaching economic, social, humanitarian and cultural problems which the troubled world of today faces.
149.	Our Organization is one of the instruments best suited to the achievement of mutual understanding and joint progress. It is the appropriate forum for constructive dialogue, setting aside hegemonic positions or claims of privilege, with the aim of establishing a new political and economic order as the result of the concerted action of all people on earth.
150.	A constructive spirit of understanding, and not of imposition of one's will, is the only means to attain international peace and security on a genuine basis of justice, international peace and security, the universality of human rights, the end of all colonialist or neo-colonialist manifestations, and the urgent establishment of the new international economic order, leading to the final elimination of the existing difference between the standard of living of the developing countries and that of the industrialized countries.
151.	This year there have been some results regarding disarmament questions. The tenth special session of the General Assembly devoted to disarmament has left us a Final Document [resolution S-10121, which was adopted by consensus. That document comprises a Declaration which ratifies general and complete disarmament under effective international control as the ultimate objective of the efforts of States, and a Programme of Action containing priorities and measures to be adopted urgently to halt and put an end to the arms race. The Final Document also establishes machinery which combines a body in which all States participate with a limited-membership negotiating body, the Committee on Disarmament, in which changes have been introduced which make it more democratic and, it is to be hoped, more effective in performing the work entrusted to it.
152.	As regards nuclear disarmament, it is worth while to point out the growing importance of the Treaty on the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), the full implementation of which has been recommended from this rostrum by the most responsible spokesmen of the peoples of the world and mentioned as a desirable example for other regions which are equally interested in the establishment of nuclear-weapon-free zones. We are particularly pleased to hear statements of support for this Treaty and the announcements of the nuclear Powers, as well as those of the Latin American countries which are still not parties to the Treaty, regarding their intention to adhere to that instrument.
153.	A preparatory meeting has just been held in Geneva for the United Nations Conference on Prohibitions or Restrictions of Use of Certain Conventional Weapons Which May be Deemed to be Excessively Injurious or to Have Indiscriminate Effects. That Conference no doubt will be held in 1979. The prior work done and future efforts designed to achieve prohibitions or effective restrictions in the use of weapons of this type have received and will receive every support from the Government of Ecuador.
154.	World-wide attention on what has been the fundamental item of the United Nations since it came into being have had special characteristics in the Latin American regions. On 22 June 1978 the Ministers of Foreign Affairs of the countries signatories to the Declaration of Ayacucho10 in Washington signed the text of a declaration on regional disarmament, in which:
"They reaffirmed the importance which they attribute to the postulates of the Declaration of Ayacucho in respect of the limitation of armaments in Latin America, and reaffirmed the need to redouble efforts to bring about conditions which will be conducive to effective arms limitation in the region and to devote all possible resources to the economic and social development of each and every one of the countries of Latin America;
"They agreed that the continued existence of problems in the international field is one of the major causes of armaments and they accordingly reaffirmed their will to seek the solution of all disputes by peaceful means, thus contributing to the elimination of tensions and to the preservation and strengthening of peace".
155.	Ecuador is pleased that the Final Document of the tenth special session of the General Assembly has taken up this concept of the peaceful settlement of international disputes as an effective means to lessen the causes of the arms race.
156.	In connexion with the foregoing I believe that it is vital for the international community to pay due attention to all the problems which constitute or might constitute a reason for the emergence of tensions or breaches of the peace. The pacifying action of the international community must prevent conflicts from becoming more serious. It is the responsibility of all to preserve and maintain international peace and security. It is our common duty to see to it that differences among countries are settled in accord with reason and justice.
157.	Another of the efforts made by the countries of my region in disarmament was the beginning of a historical dialogue at the informal meeting of Latin America and the Caribbean on conventional weapons, which was held in Mexico in August of this year, the gradual and balanced continuation of which will, it is hoped, make it possible to progress with the participation of all the States of the region.
158.	The alternative whether to settle disputes by peaceful means or whether to use force in international relations is tied to the very destiny of human beings, whose essence is transcendent and who are the basic nucleus of societies and of States as their efficient cause and final cause. In this respect the arms race is also a clear negation of human rights and a distortion of the most profound philosophical concepts.
159.	How is it possible to speak of the full enjoyment of human rights when the prosperous and large Powers allocate for assistance to economic and social development barely four cents for each dollar devoted to arms? How is it possible to promote the social and economic well-being of peoples as an urgent duty of international co-operation when investments are made or favoured in vast amounts of war material which sometimes have no security purposes and are not in accord with the real interests of peoples? Nor can complete progress and the full enjoyment of human rights be attained as long as practices of economic domination are maintained which are Obviously discriminatory.
160.	The integral protection of human beings and of the inviolable nature of their rights is possible only if there is an end to the chain of injustices which overwhelm the developing countries, if the industrial Powers decide to adjust their conduct to the principles which they have proclaimed domestically and internationally in favour of human rights, and if they assist in building a democratic international society wherein inhabitants of all nations will enjoy equal civil, political, social, economic and cultural rights.

161.	Consistent with the traditional legal structure of the State of Ecuador, the Government of my country condemns racial discrimination and energetically repudiates apartheid as a crime against mankind. Ecuador, the fundamental Charter of which recognizes "the right of peoples to be liberated from these oppressive systems", is a party to the international conventions on those subjects and renews its confidence that by means of international action mankind will be freed from every kind of racism and racial discrimination.
162.	Being convinced of the validity of the principles which were proclaimed at a time similar to this, Ecuador reaffirms its rights over the segment of the geostationary synchronic orbit which, because of its geographical location, belongs to us. Together with other States on the Equator my country has said in the Committee on the Peaceful Uses of Outer Space that it is willing to comply with the obligation to protect this natural resource which is a limited resource and one of potential benefit for the social and economic development of peoples through multiple peaceful applications now opened up by the era of satellites, particularly in the field of education, communications and energy.
163.	As regards the law of the sea, Ecuador has been contributing substantially to the quest for agreements which will enable a consensus to be reached so as to conclude a universal convention. This is one of the most intractable questions mankind now faces because there are many aspects involved. Ecuador will continue to maintain that to arrive at this consensus the rights of States in maritime spaces must be respected. These rights in many cases are derived from historical legal precedents which cannot be ignored without the risk of vitally affecting vital interests which States cannot nor should not renounce.
164.	One of the basic principles on which the Third United Nations Conference on the Law of the Sea has been working is respect for the common heritage of mankind which is the sea-bed beyond the limits of the national jurisdiction of each country. Therefore there was grave concern internationally when it was announced that the sea-bed might be explored and exploited unilaterally without awaiting approval of the rules which the Conference is preparing. That policy, besides running counter to principles and decisions already adopted by the United Nations, would be a serious setback in the formulation of a new international law in which all States would participate on an equal footing.
165.	The exchange of the instruments of ratification of the new Panama Canal Treaties was the successful conclusion of a process of affirmation of the principles of mutual respect and co-operation among States. At the same time, those Treaties were the result of negotiations which contributed to strengthening the fundamental principle of the peaceful settlement of international disputes. In that respect, bright hopes emerge that all remaining problems on our continent may, through cordial and objective dialogue, find adequate and just solutions. Ecuador, true to its peaceful tradition and in a spirit of frankness and goodwill, as I said a year ago at this rostrum, is persistently seeking "a goodwill agreement [with Peru] that would effect a satisfactory solution to its territorial claim, inline with the
requirements of its national honour and of its destiny in the Amazon river basin".
166.	In the same spirit, we hope that appropriate solutions will be found for other existing problems in Latin America which affect regional solidarity and development.
167.	Since peace is essential for the progress which the peoples of the American family need so much, Ecuador is seriously disturbed by the situation in Nicaragua. Observing the fundamental principles that inspire the regional system and the United Nations Charter, notably the principles of non-intervention, the peaceful settlement of disputes and respect for human rights, all countries, particularly in the Americas, must give their humanitarian assistance in this crisis, and the parties directly concerned should, by efforts at conciliation, effectively contribute to a solution of the problem-all this within the basic spirit of the resolution recently adopted at the seventeenth meeting of consultation of Ministers for Foreign Affairs of the Organization of American States.
168.	As regards the Middle East question, Ecuador's position is well known, it having been reiterated at this rostrum on many occasions. I now express my sincere hope that the recent Camp David talks and the subsequent stages of that process will yield a just and lasting solution that will include all the parties affected by this explosive dispute and, of course, recognize the legitimate rights of the Palestinian people and settle the various pending questions so as to arrive at an agreement that will guarantee peace and security for all countries of the region.
169.	The restoration of peace and normal living conditions in Lebanon is imperative. UNIFIL can discharge its lofty mission in that country only if it receives the full and appropriate co-operation of all the parties concerned.
170.	Ecuador views with constant concern the situation prevailing in Cyprus and wishes to see a prompt and complete solution by peaceful means, in accordance with the purposes and principles of the United Nations Charter, and in particular without the use of force as a determinant of rights—that is to say, a solution based on justice and on the interests of the inhabitants of that friendly country.
171.	The persevering action of the United Nations in the field of decolonization must go on until the last vestiges of foreign domination have been removed from Territories that have not yet attained self-determination and independence. The continued illegal presence of South Africa in Namibia must come to an end as soon as possible. It is urgent that free elections, under United Nations supervision, be held to decide the political future of that country, whose territorial integrity includes Walvis Bay. The United Nations must prevent the failure of the negotiated solution of this problem which is now under way. Another challenge by South Africa to our Organization's resolutions would be intolerable and should be
duly considered by the competent organs of the world Organization.
172.	Similarly, my country believes that we cannot postpone a peaceful and equitable solution of the problem of Zimbabwe which will ensure the establishment of a government based on majority rule.
173.	Ecuador condemns all terrorist actions and agrees that it is necessary to ensure proper punishment for those who try to make terror and intimidation permanent weapons against the international community. We especially repudiate aerial hijacking and are therefore a party to the international Conventions of The Hague, Tokyo and Montreal and have supported the relevant United Nations resolutions. We further believe that it is the duty of the world Organization to adopt more effective measures in this respect.
174.	The efforts of the international community for the maintenance and strengthening of peace would be sterile were they not directed towards the establishment of a new international economic order wherein the well-being of and respect for the individual were the essential objectives. We therefore believe that the Committee Established under General Assembly Resolution 32/174 is of vital importance. Now that its work has unfortunately been suspended, we must reaffirm the mandate of the Committee so that, through genuine negotiations, it will be able to adopt guidelines on matters of general policy and arrive at agreements on action that will produce specific results, within specified time-limits, on the priority questions of development and international economic co-operation. To consider the Committee merely as a debating society for general statements would be discouraging to those who have placed in it their hope of strengthening the North-South negotiations.
175.	Only when there is a genuine will to reach understanding among the rich and the poor countries will it be possible to find gradual methods of international co-operation for the establishment of more equitable and stable relations among all nations and ensure the lessening of the tensions-which jeopardize peace:
176.	Therefore Ecuador has maintained that the transfer of resources to developing countries in real terms must cover every aspect which, in one way or another, represents foreign financial transfers, not only by means of official aid to development but also by the application-of just terms of trade and the elimination of restrictive trade practices such as tariffs or closed markets or shipping restrictions, which will enable primary-producing developing countries genuinely to enjoy the fruits of their labours without lowering the purchasing power of their exports. The countries of the third world  must also participate adequately in establishing a new monetary liquidity, and capital-exporting countries should make it available to developing countries on favourable and adequate terms.
177.	The means made available by international financial institutions such as IMF must also be increased so as to provide the resources needed by the developing countries in accord with their respective national priorities.
178.	I reiterate my conviction that the Economic and Social Council must be strengthened. Its functions of co-ordination and political guidance must be carried out with the effective co-operation of all countries in accordance with the commitment undertaken in the Charter and, above all, with a greater contribution by the great Powers in all actions of the system.
179.	There is a profound imbalance in national access to contemporary science and technology. The Vienna world conference to be held in 1979 on the subject'7 offers an opportunity to study and solve problems regarding the transfer of that knowledge in such a manner that the developing countries will find the most just and secure ways to progress.
180.	One of the most concrete channels for the transfer of technology, of effectively opening up investment and encouraging self-reliance, is to be found in the operational programmes of the United Nations, particularly in UNDP, there can be no further delay in the broadening of its objectives and in an increase in real resources for UNDP. It is up to the rich countries to make an effort to commit 0.8 per cent of their gross national product so that UNDP may meet the needs of countries at their various levels of development. If, as a first step, all the major contributors matched the contribution levels of the Scandinavian countries, that would be a considerable and appropriate step in the direction of universal benefit.
181.	The major part of our agricultural production is being transformed gradually into an agro-industry; in that process the developing countries must achieve the goal of a 25 per cent share of world industrial production by the year 2000 in accordance with the Lima Declaration and Plan of Action on Industrial Development Co-operation. In that way it will be possible to redefine next year the development strategy for the decade of the 1980s so as to arrive at a better ratio between resources and consumption for the benefit of the less favoured nations of the world.
182.	Another matter of general concern is the disquieting resurgence of protectionist measures on a world-wide scale adopted by the industrialized nations which have reached a level which has not been registered for many years, to the detriment of commitments to liberalize trade as provided for in the 1973 Tokyo Declaration.
183.	One of the fundamental mechanisms for the establishment of the new international economic order is the Integrated Programme for Commodities which was
approved at the fourth session of UNCTAD, held in Nairobi in May 1976.
184.	The lack of political will of the developed world has so far made it impossible to advance suitably in the negotiations and in the establishment of the common fund which is the backbone of the programme. Ecuador is pleased with the announcement that the negotiating conference for the common fund will be resumed and reaffirms its integrated approach which is to be found in UNCTAD resolution 93 (IV) both regarding the negotiations on the products included in that resolution as well as in respect of the nature of the measures to be adopted for each product.
185.	Ecuador reiterates its faith in the purposes and principles of the United Nations Charter and expresses its certainty that all that contributes to the qualitative improvement of human society, to the strengthening of peace and of the rights of peoples and to the consolidation of the dignity of man will be firmly supported so as to make a reality of an international society whose greatness is based on the supreme needs of peace with justice and justice with freedom.
